— In an action to recover damages for personal injuries, etc., the defendant Steffan Westin appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau *460County (Brucia, J.), dated September 30, 1987, as denied so much of his cross motion as sought dismissal of the complaint as against him on Statute of Limitations grounds.
Ordered that the order is affirmed insofar as appealed from, with costs.
The sole substantive issue raised by this appeal is whether the cause of action asserted against the defendant Westin sounds in negligence or medical malpractice, for it is conceded that if the action is one for medical malpractice, it is time barred. We agree with Justice Brucia’s initial determination that the action asserted against Westin sounds in ordinary negligence, as the acts or omissions complained of do not involve "a matter of medical science or art requiring special skills not ordinarily possessed by lay persons” (Miller v Albany Med. Center Hosp., 94 AD2d 977, 978; accord, Papa v Brunswick Gen. Hosp., 132 AD2d 601). Accordingly, Westin is not entitled to dismissal of the complaint on Statute of Limitations grounds. Mollen, P. J., Thompson, Brown and Eiber, JJ., concur.